Title: To Thomas Jefferson from Rufus Briggs, 14 May 1804
From: Briggs, Rufus
To: Jefferson, Thomas


          
            Sir
            Washington 14th May 1804
          
          your goodness will readily excuse my thus addressing myself to you, when I inform that I have that unhappiness within which surpasses all shew. Owing to my unhappy pecuniary situation. Nothing but Stearn necessity could compell me thus to address you the much honoured Chief of happy America.
          My Friends live in Berkshire Massachusetts, they are neither Naybobs nor dependants, but live esteemed by their fellow Citasens, and unhappily for me I am at this time, when both in Constitution and frame a bankrupt. I am absent from them, I have been the year past in the south endeavouring but in vain to regain my former health, I am truly unhappy and can only say with the Poet—“Light griefs are plantive, but the great are dumb.” I Lodge at Miss Dashields Pennsylvania Avenue, if not too presuming I would happy to wait on you, honoured sir pray let me hear from you Sir all of to morrow untill then I am your Most.
          Obt. Huble. Sert.
          
            Rufus Briggs 
          
        